Citation Nr: 0901024	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-36 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for metastatic carcinoid 
cancer of the liver, kidney, intestines, lung, and pancreas, 
to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in December 
2008.  

Following the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Board finds that remand is necessary for additional 
evidentiary development prior to appellate consideration of 
the claim on appeal.  

First, a remand is necessary since, during his December 2008 
hearing, the veteran identified medical evidence that is 
relevant to his claim, but which has not been associated with 
the claims file.  Specifically, he indicated that he has 
undergone testing at a medical facility identified as the 
Maine Coast Memorial medical facility in Ellsworth, Maine.  

A remand is also necessary to afford the veteran a VA 
examination.  The veteran asserts having cancer of the liver, 
kidney, intestines, lung, and pancreas due to herbicide 
exposure during service.  

The record shows that the veteran served in the Republic of 
Vietnam, so he is presumed to have been exposed to Agent 
Orange.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  
(The Board also notes that the veteran's service medical 
records include a Nuclear Duty Position Medical Notification, 
which would appear to indicate that the veteran was exposed 
to ionizing radiation during service.)  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e), 
which includes lung cancer.  

However, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) if it is shown by the evidence to be a 
metastasis of a cancer not associated with herbicide 
exposure. VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  

Here, the medical evidence shows diagnoses of metastatic 
cancer, to include lung, but does not identify the primary 
site of the cancer.  

A March 2007 treatment report, Dr. RK, notes that a computed 
tomography (CT) scan revealed a tumor in the abdomen with 
metastasis to the liver.    

This appears to be referring to a CT guided liver biopsy from 
earlier March 2007 indicating an abnormal mesenteric mass and 
hypervascular liver lesions found suspicious for metastatic 
carcinoid tumor.  

An April 2007 nuclear medicine (NM) octreotide scan report by 
Dr. MEK shows diagnoses of multiple lesions identified within 
the liver predominantly in the right hepatic lobe consistent 
with carcinoid metastases; small focus identified at the 
central spleen suspicious for a carcinoid metastasis but 
equivocally demonstrated on SPECT imaging; and two very 
subtle foci identified in the anterior mediastinum suspicious 
for carcinoid metastases.  

A July 2008 CT abdomen with contrast scan report by Dr. GO 
shows multiple lesions in the liver and some retroperitoneal 
adenopathy seen previously in 2007; some postoperative 
changes, ileocecal region, and the previously seen mass in 
the mesentery in 2007 was now absent; gallstones, 
cholesterol; some speculated nodules in the left lower lobe, 
some in the right also that were not present on the prior 
study.  

A July 2008 CT chest with contrast scan report of the lung, 
also by Dr. GO, shows multiple infiltrative nodules in the 
lower lobe on the left with at least two similar nodules in 
the right lower lung field, the features are suspicious for 
metastatic lesions; masses within the liver identified 
consistent with additional metastatic foci; gallstones; and 
some retroperitoneal adenopathy.  

A September 2008 NM octreotide scan report by Dr. AS shows 
suspected bilateral pelvic lymphadenopathy which was 
metastatic; no tracer accumulation in the liver; and no 
pathologic metastatic lymphadenopathy seen in the upper 
retroperitoneum.  

A November 2008 CT abdomen with contrast scan report by Dr. 
DKO shows stable hepatic metastatic disease; one lesion 
smaller than on the prior study; a discrete intraabdominal 
mass not identified; stable vague soft tissue stranding and 
borderline lymphadenopathy in the small bowel mesentery which 
is a nonspecific finding; and stable mild periaortic 
lymphadenopathy in the abdomen.  

Since the medical evidence does not clearly identify a 
primary site, a determination cannot be made as to whether 
the claimed cancer is associated with herbicide exposure.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should ensure 
that its letter meets the notice requirements of 
Dingess/Hartman, 19 Vet App 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remanded claim.  

In particular, the veteran should be 
asked to identify all VA and non-VA 
health care providers that have treated 
him since service for his cancer and 
whose records are not already associated 
with the veteran's claims file.  This 
should specifically include medical and 
treatment records from the medical 
facility identified as Maine Coast 
Memorial during the December 2008 
hearing.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  The RO should ensure that its notice 
to the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  
If the veteran responds, the RO should 
assist the veteran in obtaining the 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician to 
determine the primary site of and the 
nature and likely etiology of the claimed 
metastatic cancers.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the relevant 
documented medical history and the 
veteran's assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Based on 
the examination results, the examiner 
should opine as to the primary site of 
the metastatic cancer, if possible.  
Then, the examiner should specifically 
indicate whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that the veteran 
currently has a cancer that is related to 
herbicide (Agent Orange) exposure during 
service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical evidence, 
including all pertinent private and VA 
records, and lay evidence of record.  If 
the examiner cannot provide such an 
opinion without resorting to speculation 
he or she should so indicate.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached, in 
a printed (typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
in light of all pertinent evidence and 
legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



